Citation Nr: 1634693	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  09-49 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial compensable disability rating prior to January 7, 2013, and a rating in excess of 30 percent thereafter for migraine headaches.  

2. Entitlement to an initial disability rating in excess of 30 percent for a pain disorder with psychological features due to a spinal condition diagnosed with posttraumatic stress disorder (PTSD). 

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kristina J. Vasold, Esq.




WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1996 to August 2000.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and March 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) on the issues of entitlement to service connection for PTSD, headaches, and a TDIU.  A transcript of that hearing is associated with the claims file.  

In a January 2014 decision, the Board granted service connection for headaches and PTSD and remanded the Veteran's TDIU claim.  In a March 2014 rating decision, the RO assigned a noncompensable disability rating for migraine headaches, effective December 17, 2008, and incorporated the Veteran's grant of PTSD into his already service-connected pain disorder with psychological features due to a spinal condition; continuing the 30 percent disability rating effective September 7, 2004.  The Veteran filed a timely notice of disagreement with these ratings in April 2014.  A June 2015 rating decision increased the Veteran's rating for migraine headaches to 30 percent effective January 7, 2013.  Although the Veteran specified he was only appealing the increased disability rating for his service-connected PTSD on his July 2015 substantive appeal, an August 2016 report of general information notes the Veteran's representative stated she wanted to continue the appeals for PTSD and migraines.  In light of the above, the Board has characterized the issues on the title page as such.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, while the appeal involving the Veteran's TDIU claim was ongoing, the Veteran disagreed with the initial disability ratings assigned for his service-connected migraine headaches and PTSD.  On his July 2015 substantive appeal form, he requested the opportunity to provide sworn testimony in support of these particular appeals during a Board videoconference hearing.  

The Veteran is entitled to have a hearing before a Veterans Law Judge for the purpose of presenting argument and testimony relevant to the issues of increased disability ratings for his service-connected migraine headaches and PTSD.  38 C.F.R. § 20.700.  Therefore, a remand is required to accord due process in this appeal.

Regarding the TDIU claim, it is inextricably intertwined with the other claims being remanded, and appellate consideration of the TDIU claim must be deferred pending resolution of the other claims.  The TDIU claim will remain within the jurisdiction of the undersigned Veterans Law Judge, while the new hearing will be on the increased rating claims only.  The Veteran will then receive separate Board decisions when his appeals return to the Board, reflecting the fact that he had hearings before different Veterans Law Judges on different issues.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a video conference hearing before a Veterans Law Judge addressing the issues of increased disability ratings for service-connected migraine headaches and PTSD.  The Veteran and his attorney are to be notified by letter of the date, time, and place of that hearing.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



